DETAILED ACTION
The applicant’s remarks filed on September 25, 2020 were received.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In view of the statement of common ownership filed September 25, 2020 with respect to Ota et al., the Examiner withdraws the previously set forth rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Ota in view of Ono as detailed in the Office action dated June 25, 2020.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (hereinafter “Komatsu”) (WO 2013/118757A1; see U.S. Pub. No. 2015/0024277A1 for English translation) as evidenced by Ono et al. (hereinafter “Ono”) (U.S. Pub. No. 2014/0065486A1, already of record), and further in view of Takami et al. (hereinafter “Takami”) (U.S. Pat. No. 6,156,457).

Although Komatsu does not explicitly teach that the carbonaceous material is a hardly-graphitizable material, Ono evidences that a carbonaceous material having an average interlayer spacing d002 within the range disclosed by Komatsu is generally called hardly graphitizable carbon (see paragraph 28).
Komatsu is silent as to an oxygen element content of 0.25% by mass or less.
Takami teaches a carbonaceous material for a negative electrode that is capable of absorbing and desorbing lithium ions, wherein an oxygen content of the carbonaceous material is preferably from 0.01 to 0.1% by weight (see col. 4, lines 55-56; col. 5, lines 64-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the carbonaceous material of Komatsu having an oxygen content as taught by Takami because Takami teaches that it is possible, when the content of oxygen is confined to the aforementioned range, to enhance the lithium ion absorption and desorption potential of the negative electrode (see col. 5, lines 42-48).
Regarding claim 2, although Komatsu and Takami are silent as to a main resonance peak position of a chemical shift value observed by Li nuclear-solid state NMR being downfield by more than 115 ppm from a peak position of lithium chloride when the hardly graphitizable carbonaceous material is taken out of a nonaqueous electrolyte secondary battery in a full charged state, one of ordinary skill in the art would expect the carbonaceous material of Komatsu and Takami to exhibit the claimed main resonance peak position because the carbonaceous material of Komatsu and Takami is substantially identical in structure and composition to the claimed hardly graphitizable carbonaceous material.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).
Regarding claim 3, Komatsu teaches that the carbonaceous material may be produced from a plant-derived organic material (see paragraph 43).
Regarding claim 5, Komatsu teaches that the specific surface area of the carbonaceous material may be within the range of 1.7 to 4.3 m2/g (see Table 1). 
Regarding claim 6, Komatsu teaches that the true density of the carbonaceous material is preferably from 1.4 to 1.7 g/cm3 (see paragraph 31).
Regarding claim 7, Komatsu teaches that the carbonaceous material has a content of impurities other than carbon, hydrogen and oxygen of at most 0.1 wt.% (see paragraph 43).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727